DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 03/20/2020 have been entered in full. Claims 1-16, 28, 29, 78 and 79 are pending.
Drawings
The drawings are objected to for the following reasons.  
FIG. 27 is uninterpretable because the key depicts a filled circle for “TLR2” and a filled square for “TLR2(LPS+IFN”, whereas the graph has only circular symbols (filled and empty).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 13 recites “FMS-like tyrosine kinase 3 (Flt3)” in a Markush group of growth factors. FMS-like tyrosine kinase 3 (Flt3) is not a growth factor, it is a transmembrane receptor which binds a growth factor known in the art as Flt3 ligand (Flt3L). See, for example, Sioud et al., J Mol Biol. 2006 Dec 15;364(5):945-54, Materials and Methods.  For purposes of examination, it will be presumed that applicant’s intent is to recite Flt3L. It is noted that the specification, like the claim, always teaches “Flt3”, not “Flt3L”. See MPEP 2163.07 regarding the correction of obvious errors in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalmin et al., J Clin Invest. 2010;120:457–71 (“Chalmin”).
 In Chalmin, bone marrow from naive mice was cultured 3 days in complete medium (CM) alone or with tumor-derived exosomes (TDEs), tumor cell supernatant (TCS), or tumor-derived soluble factors (TDSFs)(Figure1). The TDEs triggered Stat3 activation and MDSC suppressive activity. Mechanistically, these effects were attributed to Hsp72 expressed on exosome surface, which triggers Stat3 activation in MDSCs in a TLR2/MyD88-dependent manner through an autocrine production of IL-6 (Abstract).  Therefore, Chalmin discloses a method of producing MDSCs comprising a step of treating bone marrow cells with a TLR2 agonist as recited in claims 1-3, and 7.
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greifenberg et al., Eur J Immunol. 2009;39:2865–76 (“Greifenberg”). 
Greifenberg discloses treatment of bone marrow cells with LPS alone or in combination with various cytokines. Therefore, Greifenberg discloses a method of producing MDSCs comprising a step of treating bone marrow cells with a TLR4 agonist as recited in claims 1-3 and 7. Greifenberg teaches that treatment with LPS induces NO production, and the combination of LPS and IFN-γ, was especially effective for inducing NO and blocking differentiation of dendritic cells. Thus, Greifenberg anticipates the effect asserted in the present specification for TLR agonists, which is to block DC differentiation. The TLR agonist-treated cells in the present disclosure have MDSC marker phenotypes, but they demonstrably function as suppressor cells only after stimulation with LPS and IFN-γ, as in Greifenberg.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sioud et al., J Mol Biol. 2006 Dec 15;364(5):945-54 (“Sioud”). Sioud teaches that incubation of human bone marrow (BM) hematopoietic CD34+ progenitor cells with a specific ligand for TLR7/8 induced the myeloid differentiation of the cells (Abstract). Sioud performed the sole recited step of claims 1, 4, and 5, thereby anticipating the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmin et al., J Clin Invest. 2010;120:457–71 (“Chalmin”),  Greifenberg et al., Eur J Immunol. 2009;39:2865–76 (“Greifenberg”), and Sioud et al., J Mol Biol. 2006 Dec 15;364(5):945-54 (“Sioud”), as applied to claims 1-5 and 7 above, and further in view of Millrud et al., 2016, Oncotarget 8:3649-3665 “Millrud”; of record), Buechler  et al., J Immunol. 2016 Oct 1;197(7):2577-82 (“Buechler”).
Claims 1-16 are drawn to methods of producing myeloid-derived suppressor cells (MDSCs), comprising: a step of treating bone marrow cells with a toll-like receptor agonist (TLR agonist), or type I interferon. The TLR agonist may be an agonist of TLR2, TLR4 (claims 2, 3) TLR7, or TLR9 (claims 4 or 5).  In claim 6, the cells are further treated with IL-6. The type I interferons, by definition include IFN-α, IFN-β, IFN-ε, IFN-κ or IFN-ω, as recited in claim 16. Claims 12 and 13 specify that the bone marrow cell differentiation is carried by culturing the cells in a medium comprising a growth factor, which may be GM-CSF, G-CSF, SCF, Flt3L, or IL-3. Each element of the claims is known or suggested in the prior art for the following reasons.
The supporting evidence in the specification relies mainly on experiments performed according to the “3 method” depicted in FIG.1 and described in [0251] in the published specification, US 20200316117. In this method, bone marrow cells are initially cultured in a medium that comprises GM-CSF. This is described in the specification as “the initiation of differentiation”. In the absence of TLR stimulation, cells ultimately express CD11c, a dendritic cell marker (FIG.3). In the “3 method” a TLR agonist or type I interferon was added at the initiation of culture and again on day 3. It is noted, however, that the claims encompass methods wherein TLR agonist or type I interferon may be added at any time before or during differentiation (claim 7).
The general method is strongly suggested in Millrud. Millrud teaches that MDSCs are developed from bone marrow cells by abnormal myelopoiesis in pathological conditions.  The first stage involves the actions CSFs (GM-CSF, G-CSF) and/or IL-6 which promote growth and expansion of common myeloid progenitors and immature myeloid cells (see Figures 2-4). In the second stage, pro-inflammatory stimuli, such as LPS or Hsp72 stimulate the immature myeloid cells leading to the full MDSC phenotype. Millrud cites Chalmin and Greifenberg in support of this interpretation. Millrud also teaches that TLR activation can reprogram monocytes can into cells that have the same surface phenotype and function as MDSCs (Figure 5).
Similarly, Buechler teaches that accelerated myeloid differentiation, known as emergency myelopoiesis, involves recognition of pathogen associated molecular patterns by the common myeloid progenitor (CMP) and is dependent upon type I IFN for monocyte/macrophage differentiation. Direct sensing of Toll-like receptor (TLR) agonists by CMP induced rapid proliferation and induction of myeloid-differentiation genes. Type I IFN induced the expression of TLR7 (Figure 4 D). Thus, TLR and type I IFN synergize to promote monocyte/macrophage development from hematopoietic progenitors. This is significant as “emergency myelopoiesis” is described in Millrud as the first step in the production of MDSC from hematopoietic stem cells or common myeloid progenitors (Figure 2). Thus, it would be obvious to include type I IFN in a method to differentiate MDSC from bone marrow cells. 
Buechler also exemplifies the inclusion of Stem Cell Factor (SCF) in medium for the culture of bone marrow cells for myeloid differentiation (“In vitro experiments), as in pending claim 13. Similarly, Sioud teaches the culture of progenitor cells in the presence of Flt3L (Materials and Methods). Thus, in view of Millrud, Beuchler, and Sioud, it is evident that the factors recited in claim 13 are known to be useful for culture of progenitor cells with the capability of becoming MDSC.  
In summary, the cited prior art supports the prediction that TLR agonists or type I interferons will promote differentiation of bone marrow cells into MDSC—this result has been demonstrated. Obviousness is not overcome by the recitation of particular, though broad, concentrations of factors, as in claims 9 and 14 because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 28, 29, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmin, Greifenberg, Sioud, Millrud, and Buechler, as applied to claims 1-16 above, and further in view of US 8951529 (Chen).
Claims 28, 29, 78 and 79 are drawn to a method of treating immune diseases by administering MDSC that are produced essentially according to the methods of claims 1-16. The references cited to find the methods of claims 1-16 obvious do not teach in vivo administration of the cells to treat disease. MDSC were known in the art to prior to the date the instant application was filed to be useful for administration to treat conditions characterized by T-cell mediated pro-inflammatory responses. This is exemplified in Chen, see claim 1. Therefore, insofar as the methods yield cells that actually function as suppressor cells, claims 28, 29, 78 and 79 are drawn to an obvious use for such cells.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 9:00 am-5:30pm, EST. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647